Citation Nr: 1026738	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  05-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1985 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2005 and January 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The issue of entitlement to a higher initial disability 
evaluation for service-connected PTSD is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent medical evidence of record links the development of 
alcoholism as a manifestation of service-connected PTSD; an 
uncontroverted medical opinion links the development of avascular 
necrosis to alcohol abuse, and thus there is a secondary link 
established between service-connected PTSD (via the manifestation 
of alcohol use as a self-medicating tool) and avascular necrosis.  



CONCLUSION OF LAW

Service connection for avascular necrosis, to include as 
secondary to service-connected posttraumatic stress disorder 
(PTSD), is warranted.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for avascular 
necrosis.  Therefore, no further development is needed with 
respect to these claims.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a nonservice- connected 
disability caused by a service-connected disability.  See Allen 
v. Brown, 7 Vet.App. 439 (1995).

Analysis

The Veteran contends that he developed avascular necrosis in the 
bilateral hips as a result of alcoholism, and that this 
alcoholism was a manifestation of service-connected PTSD.  He 
does not assert that the disorder had causal origins in active 
service.  

Upon review of the claims folder, it is evident that avascular 
necrosis has been diagnosed as early as February 2006, and that 
the Veteran has required a bilateral hip replacement as a result 
of the disorder.  Thus, the Veteran does have a current 
disability.  

The Veteran contends that alcoholism resulted from his service-
connected PTSD.  That is, he states that he would self-medicate 
with alcohol to deal with the symptoms of PTSD (depression, 
anxiety, etc.), and that in using the alcohol in this fashion, he 
became dependent on the substance.  The record does indicate that 
the Veteran has a lengthy history of alcoholism, for which he has 
received treatment through Alcoholics Anonymous.  Commendably, 
the Veteran has been sober since 2003.  

The medical evidence of record does indicate that alcoholism is a 
risk factor for avascular necrosis in the hips.  In a February 
2010 opinion, a VA physician linked alcoholism  with avascular 
necrosis, and stated that "it is at least as likely that [the 
Veteran's] avascular necrosis is linked to his alcohol abuse."  
This opinion is uncontroverted, and the Board accepts this as 
competent medical evidence of a link between alcoholism and the 
development of the claimed condition.  At issue, then, is whether 
the Veteran's alcoholism is indeed a manifestation of service-
connected PTSD.  

Alcohol abuse and drug abuse, unless they are a secondary result 
of an organic disease or disability, are considered to be willful 
misconduct.   See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  
The Veteran has specifically contended that his alcohol abuse is 
a manifestation of service-connected PTSD, and the Board, in a 
February 2009 remand, ordered that a comprehensive psychiatric 
examination be afforded to determine if the service-connected 
PTSD included manifestations of alcoholism, taking those symptoms 
outside of the realm of willful misconduct.  A VA examination was 
afforded in April 2009, and the examiner stated that "based on 
[the Veteran's] history, it appears more likely than not that 
alcohol use was a result of his service-connected PTSD." 

Based on the Veteran's reports of his alcohol use to cope with 
PTSD symptoms, and of the 2009 VA examiner's linkage between 
alcohol abuse and service-connected PTSD, the Board is able to 
conclude that alcohol use is, in fact, a manifestation of a 
service-connected disorder, and does not represent a separate 
disorder exempt from service connection on the basis of willful 
misconduct.  The Board is cognizant of the Veteran's history of 
alcohol use since the age of 12 years.  Nonetheless, the VA 
examiner had access to such reports when he opined there was a 
connection between his alcohol use and PTSD.  As such, the 
evidentiary record supports a conclusion that alcohol use is a 
component of the Veteran's PTSD.  In light of this finding, the 
VA report of February 2010 which links avascular necrosis with 
alcohol abuse, is in fact linking the claimed disorder of the 
hips to a manifestation of service-connected PTSD.  Thus, a 
secondary causal relationship has been established by the 
evidence of record, and the Board will grant the claim for 
service connection.  See 38 C.F.R. § 3.310.  




ORDER

Entitlement to service connection for avascular necrosis, to 
include as secondary to service-connected posttraumatic stress 
disorder (PTSD), is granted.  


REMAND

The Veteran contends that his service-connected PTSD is more 
severe than what is contemplated by his current 50 percent 
rating.  He has had two comprehensive VA examinations which 
detail his symptoms, and they appear to be adequate for rating 
purposes.  At the most recent VA examination, however, the 
Veteran identified outstanding records of treatment which have 
not, as of yet, been associated with the claims file.  

Specifically, in an April 2009 VA examination report, the Veteran 
indicated that he had been seeing a private psychiatrist weekly 
for the prior two years.  There is a single letter from a private 
psychologist, dated in February 2007; however, nowhere in the 
record is there an extensive treatment history from a private 
psychiatrist documenting weekly consultations of PTSD treatment 
between 2007 and (at least ) April 2009.  While the reports of 
the VA examinations and treatment are helpful in showing the 
Veteran's current disability picture, without the treatment 
records of the private psychiatrist, the Board is of the opinion 
that the Veteran would be prejudiced by an adjudication at this 
time.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  Therefore, in 
an effort to fully assist the Veteran with the development of his 
claim, and to ensure that his disability picture is fully 
visualized, it is asked that the Veteran provide the name of his 
private psychiatrist, to include the dates of his treatment 
between 2007 and 2009 (or thereafter).  Once identified, the RO 
must make copies of these treatment records and associate them 
with the claims file, and a new adjudication should occur.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.  In this regard, the Veteran 
is to be contacted and asked to identify the 
name and address of his private psychiatrist, 
whom he saw on a weekly basis between 2007 
and at least April 2009 (the date of the VA 
examination where the Veteran identified 
being in on-going private psychiatric 
treatment).  Once the Veteran responds, a 
request for the records of this treatment 
must be sent to the private physician, and 
copies of all available treatment records 
must be associated with the claims file. 

2.  Following receipt of the records of 
private treatment, the claim is to be re-
adjudicated.  If the resolution remains less 
than fully favorable, an appropriate 
supplemental statement of the case is to be 
issued and the claim is to be forwarded to 
the Board for final adjudication.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


